Citation Nr: 1819859	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  14-03 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disorder to include as secondary to the service connected right knee degenerative joint disease (right knee disability), status-post left knee replacement (left knee disability) and right total hip replacement (right hip disability).  

2.  Entitlement to service connection for pancreatitis, to include as secondary to service-connected posttraumatic stress disorder. (PTSD)  

3.  Entitlement to service connection for ulcerative colitis, to include as secondary to service-connected PTSD.  

4.  Entitlement to service connection for gout, to include as secondary to service-connected PTSD.

5.  Entitlement to an evaluation in excess of 10 percent for service connected status-post left knee replacement (left knee disability).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N.K., Associate Counsel 


INTRODUCTION

The Veteran had active duty service from January 1962 to December 1964 and from December 1966 to February 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regarding the claim for service connection for a back disorder, remand is required for an adequate etiological opinion.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In a secondary service connection claim, a medical opinion that a disorder is not the result of an already service-connected disability does not address the issue of aggravation.  El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013). Where an examiner finds that a service-connected disability did not cause a claimed disorder and that the claimed disorder was more likely related to other factors, it isn't clear that aggravation has been addressed.  El-Amin, 26 Vet. App. at 140.  Here, a September 2013 VA examiner opined that it was less likely as not that the Veteran's bilateral knee and right hip disabilities caused or aggravated his current low back disability, noting that the Veteran did not have the type of residual conditions that would suggest his service-connected disabilities impact the development of degenerative joint disease of the lumbar spine.  Thus although the examiner provided a rationale for the causation conclusion, no support was provided for the aggravation opinion.  Remand is thus required for an addendum opinion.

Regarding the Veteran's claim for service connection for pancreatitis to include as secondary to PTSD, remand is required to obtain an adequate opinion.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The central issue in is whether the examiner was informed of the relevant facts in rendering a medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  An April 2012 VA examination was conducted.  The examiner diagnosed pancreatitis and opined that the pancreatitis was less likely as not caused by service, specifically the 1973 notation of pancreatitis in service.  The examiner specifically stated that there was no chronicity to the Veteran's pancreatic condition in the Veteran's service treatment records or since discharge from service.  Despite noting no chronicity in the STRs, however, the examiner did not address the in-service notation of chronic pancreatitis in April 1982.  Therefore, remand is necessary for a new VA examination and a clarifying etiological opinion.  

Regarding the Veteran's claims for colitis and gout, remand is required for an etiological opinion.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).  In a June 2012 statement, the Veteran asserted these disabilities were due to his self-medication as a result of his service-connected PTSD.  He has also alleged that they are due to his military service, in a March 2012 statement, although he has made no additional statements clarifying why this would be the case.  Here, there are diagnoses of gout and diagnoses, as demonstrated by 2017 VA treatment records.  STRs are silent for such disorders, but the Board finds that secondary service connection opinions must still be obtained.  The Board finds that opinions should be rendered with regard to whether the Veteran's colitis and gout are caused or aggravated by his PTSD.  

Regarding the issue of an increased rating for a left knee disability, the Board finds that remand is required to obtain a thorough and current examination that complies with regulations.  For disabilities evaluated on the basis of limitation of motion, VA is required to apply regulatory provisions of pertaining to functional impairment.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2017).  "The joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint."  38 C.F.R. § 4.59.  Thus, certain range of motion testing should be conducted whenever possible in cases of joint disabilities.  Correia v. McDonald, 28 Vet. App. 158 (2016).  In this case, the October 2011 VA examination for this disability contained range of motion testing for the Veteran's left knee.  However, the examiner did not attempt any documentation of pain and range of motion in active, passive, weight-bearing and nonweight-bearing.  This is inadequate for rating purposes and new examinations should be provided.  


Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3. After any additional records are associated with the claims file, obtain an addendum opinion to determine the etiology of his back disorder.  The entire claims file must be made available to and be reviewed by the examiner.  An examination must be provided if deemed necessary.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the lumbar spine degenerative joint disease had onset in, or is otherwise related to, active military service.  

The examiner must provide an opinion, in light of the examination findings and the service and post-service medical evidence of record, whether the Veteran's lumbar spine degenerative joint disease is at least as likely as not (50 percent or greater probability) caused or aggravated by his service-connected right knee, let knee, and right hip disabilities.  

The examiner must address the following:  1) the November 2009 private medical record, in which the Veteran reported chronic intermittent pain in the low back area over the past 10 years; 2) the February 2010 submission from Dr. BC; 3) the June 2010 submission from  a VA physician, Dr. SS; and 3) the September 2013 VA examination and etiological opinion.  

4.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination to determine the etiology of his diagnosed pancreatitis.  The claims folder must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail.  A supporting explanation must be provided for all opinions rendered. 

Based on the review and the examination, the examiner must render an opinion as to 

(a) whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the currently diagnosed pancreatitis is related to his active service.  

The examiner must discuss the relevant STRs that indicated pancreatitis, including the 1973 notation and 1982 notation of chronic pancreatitis in addition to the April 2012 VA examination.

(b) whether it is at least as likely as not (50 percent or greater probability) that pancreatitis was caused or aggravated by the Veteran's PTSD, to include his self-medicating behaviors.

5.  After associating any additional records with the claims file, obtain an addendum opinion from a suitably qualified VA examiner regarding the etiology of the Veteran's ulcerative colitis and gout. The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  An examination of the Veteran must be performed if deemed necessary. 
      
The examiner must provide an opinion whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's disabilities are caused or aggravated by his service-connected PTSD, to include his self-medicating behaviors due to his PTSD.

6.  After any additional records are associated with the claims file, schedule the Veteran for appropriate VA examination to assess the severity of the Veteran's service-connected left knee disability.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must utilize the appropriate Disability Benefits Questionnaire.  The examiner is also asked to indicate the point during range of motion testing that motion is limited by pain.  The examiner must test the range of motion and pain of the left knee in active motion, passive motion, weight-bearing, and non-weight-bearing.  The examiner must also conduct the same testing on the right knee.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should clearly explain why that is so.

Describe any functional limitation due to pain, weakened movement, excess fatigability, pain with use, or incoordination.  Additional limitation of motion during flare-ups and following repetitive use due to limited motion, excess motion, fatigability, weakened motion, incoordination, or painful motion must also be noted.  If the Veteran describes flare-ups of pain, the examiner must offer an opinion as to whether there would be additional limits on functional ability during flare-ups.  All losses of function due to problems such as pain should be equated to additional degrees of limitation of flexion and extension beyond that shown clinically.  Should the examiner state that he or she is unable to offer such an opinion without resorting to speculation based on the fact that the examination was not performed during a flare, the examiner is directed to do all that reasonably can be done to become informed before such a conclusion, to include ascertaining adequate information-i.e. frequency, duration, characteristics, severity, or functional loss-regarding his flares by alternative means.

7. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

8.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

9.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


